DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration in which the support leg is movable into the first storage section for every position of the carriage between the first position and the second position (as recited in claim 15) must be shown or the feature(s) canceled from the claim(s). The first and second positions of the carriage are not shown in the drawings, and Figure 2 illustrates a length of the support leg that does not appear to be capable of performing in the claimed manner (the length of the support leg is too long to be able to fit into the storage section in all of the positions between a first and second position as required by claim 15). None of the other figures illustrate a full view of the support leg, carriage, and the lead rail frame that would enable movement of the support leg into the first storage section. It is generally unclear how the storage leg can be stored with the carriage in all of the claimed positions. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the longitudinal axis of the support leg” and “the longitudinal axis of the lead rail” in lines 11-12. There is insufficient antecedent basis for the recitations of “the longitudinal axis”. Claim 8 recites “the longitudinal direction” in line 3. Claim 9 recites “the longitudinal direction” in line 3. Claim 11 recites “the length” in line 4. Claim 14 recites “the longitudinal axis” in line 3. Claim 15 recites “the area”, “the first axial end”, “the area”, “the middle”, and “the second axial end” in lines 2-3. There is insufficient antecedent basis for each of these limitations.
Claim 10 recites “the tension rafter comprises the spring and the abutment element at each axial end” in lines 1-2. It is unclear if multiple springs and abutment elements are required (one at each end of the tension rafter), if the spring and the abutment element are both required to extend to both ends of the tension rafter, or if the spring is required to be positioned at one axial end and the abutment element is required to be positioned at another axial end.
Claim 11 recites “at least one end portion of the second storage section is represented by a tension rafter holder, designed as a counterpart to the abutment element” in lines 1-3. The recitations “represented by” and “designed as a counterpart” are both unclear as to the required structure or configuration of the tension rafter holder. What exactly constitutes a representation or a design of an element? Is the tension rafter holder positively required to be provided on an opposite end of the second 
Claim 15 recites “the at least one support leg is movable into the first storage section for every position of the carriage between the first position and the second position” in lines 5-6. It is unclear if this limitation requires that the support leg be movable to a stored position with the carriage in all of the claimed positions, or if it only requires that the carriage be movable between the first position and the second position (and all of the positions in between). The recitation “movable into” appears to require that the support leg itself has to enter the storage section with the carriage in any of the positions within the claimed range, but it is not clear how this is accomplished. As noted in the drawing objection above, the support leg does not appear to be disclosed as being capable of being stored with the carriage in all of the claimed positions. Paragraphs 0049 and 0050 of the specification also state that the carriage is slidably moved from the first position to the second position, followed by a movement of the support leg into the first storage section, but does not clearly disclose that the leg is movable into the first storage section for every position between the first and second positions. For example, the leg does not appear to be movable into the first storage section when the carriage is in the first position (indicated by reference number 19 in Figure 2), since the hinge of the carriage 18 shown in Figure 5 prevents pivoting of the leg in the direction of the first storage section. Is the leg required to be movable into the first storage section for every position of the carriage between the first and second positions, and if so, how is this accomplished? Alternatively, does this limitation only require that the leg be movable between the first and second positions by moving the carriage between said positions, without requiring movement of the leg into the storage section to a stored orientation? For the purposes of this Office Action, it is presumed that this limitation only requires that the carriage be movable to every position between the first and second positions.
Claims 2, 12, and 13 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent No. 6,131,638) in view of Albertson (U.S. Patent Application Publication No. 2017/0138056).
Regarding claim 1, Levin discloses an awning assembly [FIG. 1] for a recreational vehicle (10), comprising: a main body (body of the vehicle 10, including the side 12 and the rail disclosed in column 3, lines 32-45), a flexible awning material (14), a lead rail (20), at least one support leg hinged to the lead rail (legs are shown in Figure 1 and described  as having a pivotable attachment that reads on the claim term “hinged” in column 3, lines 46-54), and at least one tension rafter (30) being mountable between the main body and the lead rail [FIG. 2], wherein the awning material is supported at the main body [FIG. 1], and a first end (18) of the flexible awning material is attached to the main body [FIG. 1] and a second end (16) of the flexible awning material is attached to the lead rail  so that moving the lead rail relative to the main body selectively deploys and retracts the flexible awning material (column 3, lines 32-45), wherein the lead rail comprises a lead rail frame (the frame of the lead rail 20 is defined by the walls forming the channels 20A and 20B, as shown in Figure 2), wherein the at least one support leg is hinged to the lead rail so that the support leg can be hingewise moved into a first storage section (20A; column 3, lines 46-54) of the lead rail frame in which the longitudinal axis of the support leg is substantially parallel to the longitudinal axis of the lead rail (the storage section 20A for the support leg and the orientation of the pivot apertures shown in Figure 2 is understood to result in a parallel arrangement of the support leg relative to the lead rail frame in the stored position), wherein the lead rail frame comprises a second storage section (20B) for receiving the tension rafter therein (column 3, lines 46-54; column 5, lines 8-19), further wherein the second storage section comprises an opening (the second storage section is open at 
Nonetheless, Albertson discloses an awning assembly comprising a roller tube (roller provided in roller assembly 130) rotatably supported at a main body (paragraph 0038 discloses rolling of the roller assembly, and paragraph 0083 discloses support of the roller assembly at the main body--the sidewall 12 of an RV 10) [FIG. 10] and an awning material (122) having an end attached to the roller tube [FIG. 10], wherein moving a lead rail (131) relative to the main body selectively rolls the awning material onto or from the roller tube (paragraph 0083).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Levin to include the roller tube provided at the main body taught by Albertson, in order to provide sufficient support for the weight of the awning and the retraction mechanism, and to provide means for automatically retracting the awning into a protective housing.
Regarding claim 2, Levin discloses that the second storage section (20A) is an integral member of the lead rail frame [FIG. 2].
Regarding claim 8
Regarding claim 13, Levin discloses that the lead rail frame comprises a first receiving portion (end section of the second storage section 20A, at the location of the pin 54) and the main body comprises a second receiving portion (38), wherein the first and second receiving portions are configured to each receive an axial end of the tension rafter (column 3, lines 55-67) [FIG. 2].
Regarding claim 14, Levin discloses that the at least one support leg is hingewise mounted to the lead rail frame, but does not disclose a carriage.
Nonetheless, Albertson discloses a lead rail frame (131) comprising a carriage (60; paragraphs 0063 and 0085 disclose engagement of the carriage with the lead rail frame 131) being mounted to the lead rail frame so as to be slidably movable along the longitudinal axis of the lead rail (paragraphs 0058 and 0069 disclose extension of the groove 31 along the entire length of the lead rail frame so as to enable slidable movement of the head 83 of the carriage 60 along the longitudinal axis of the lead rail frame; paragraph 0085 discloses use of the groove with the lead rail frame 131), wherein a support leg (42) is mounted to the carriage (paragraph 0047).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge connection for the support leg of Levin to be provided on a carriage, as taught by Albertson, in order to enable positioning of the support leg at intermediate locations of the lead rail frame to address sagging portions, or to allow for the use of additional support legs on longer awning assemblies.
Regarding claim 15, Levin discloses that the at least one support leg is movable into the first storage section, but does not disclose a carriage.
Nonetheless, Albertson discloses that the carriage is slidably movable between a first position in the area of the first axial end of the lead rail frame and a second position in the area between the middle of the lead rail frame and the second axial end of the lead rail frame, wherein the support leg (42) is movable along the lead rail frame for every position of the carriage between the first position and the second position (paragraphs 0058, 0063, 0069, and 0085 disclose movement of the carriage 60 to any position within the groove, and extension of the groove along an entire length of the lead rail frame; the connection of the support leg 42 to the carriage enables positioning of the support leg along the lead rail frame at every position between the first and second axial ends of the lead rail frame; it is further noted 
As described with respect to claim 14 above, it would have been obvious to have modified the connection of the support leg of Levin to be provided on a carriage as taught by Albertson, in order to improve the support capability of the support leg by allowing repositioning or additional support legs for larger awnings.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent No. 6,131,638) in view of Albertson (U.S. Patent Application Publication No. 2017/0138056), as applied to claim 8 above, and further in view of Murray (U.S. Patent No. 5,174,352).
Regarding claim 9, Levin, as modified above, discloses that the force is exerted by a spring (50) comprised by the tension rafter, which pushes an abutment element (the end of the inner rafter section 32 and the ball component 36 read on the claimed abutment element) of the tension rafter in the longitudinal direction of the tension rafter (column 4, lines 20-37), but does not disclose that the abutment element abuts against an end portion of the second storage section.
Nonetheless, Murray discloses an awning assembly including a tension rafter (28) with an abutment element (distal end 43 of the tubular section 40 including the plug 53), wherein the abutment element abuts against an end portion (48, 61) of a second storage section (defined by recess 34) when the tension rafter is stored therein (the end 43 of the rafter 28 is shown abutting the end portion defined by the anchor 48 and the plug 61 in Figure 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rafter of Levin, as modified above, to include the end portion taught by Murray, in order to provide a more secure connection for the tension rafter in the storage section, and to prevent shifting or rattling of the tension rafter in the stored position.
Regarding claim 10, Levin discloses that the tension rafter comprises the spring and the abutment element at each axial end (the spring 50 is provided at a first axial end and the abutment element defined by the end of the inner rafter section 32 and the ball component 36 is provided at a second axial end; this configuration reads on the claim as best understood in view of the rejection under 
Regarding claims 11 and 12, Levin, as modified above, discloses the second storage section, but does not disclose an end portion or a tension rafter holder.
Nonetheless, Murray disclose an awning assembly including an end portion (48,61) of a second storage section (34) represented by a tension rafter holder (the anchor 48 directly holds the tension rafter in place in the deployed position and is contacted by the tension rafter in the stored position shown in Figure 9; the plug 61 holds the tension rafter in its position both in the deployed position shown in Figures 3 and 12 and in the stored position shown in Figure 9), designed as a counterpart to the abutment element (the abutment element defined by the distal end 43 and the plug 54 is configured to abut against the tension rafter holder in the stored position shown in Figure 9, which reads on the claim term “counterpart” as best understood) which is variable in position so that the length of the second storage section can be varied (column 4, lines 12-17 discloses a smaller diameter for the anchor 48 defining the tension rafter holder that enables movement of the anchor within the second storage section 34; the plug 61 is also shown to be movable within the second storage section by virtue of the different positions shown in Figures 3 and 9); wherein the tension rafter holder additionally provides for clamping the tension rafter holder into the second storage section in a form-locking manner [FIGS. 3, 9, 12].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Levin, as modified above, to include the tension rafter holder taught by Murray, in order to provide a repositionable connection point for the tension rafter to support specific points of the awning that are sagging or otherwise deforming, and to provide secure positioning of the tension rod within the storage section at variable positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634